 


109 HR 92 IH: To amend title XVIII of the Social Security Act to permit Medicare beneficiaries upon request to use an identification number other than a social security account number under the Medicare Program in order to deter identity theft.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 92 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Frelinghuysen introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to permit Medicare beneficiaries upon request to use an identification number other than a social security account number under the Medicare Program in order to deter identity theft. 
 
 
1.Permitting upon request the use of an identification number other than social security account number under the medicare program 
(a)In generalSection 1874 of the Social Security Act (42 U.S.C. 1395kk) is amended by adding at the end the following new subsection: 
 
(d) The Secretary shall establish a procedure under which, upon request of an individual who is entitled to benefits under this title, the Secretary shall provide— 
(1)for the issuance and use of an identification number other than the individual’s social security account number for purposes of carrying out the provisions of this title (and related provisions) with respect to such individual; and 
(2)for the issuance of an appropriate medicare card containing such alternative identification number.. 
(b)Effective dateThe Secretary of Health and Human Services shall establish the procedure required under the amendment made by subsection (a) not later than 1 year after the date of the enactment of this Act. Such procedure shall apply to an individual regardless of whether or not a medicare identification card was issued to the individual before the date of establishment of such procedure. 
 
